Citation Nr: 0529879	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  03-36 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
multiple joint pain as due to undiagnosed illness (claimed as 
left knee, low back, hands, wrists, and ankles).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




INTRODUCTION

The veteran had active military service from August 1987 to 
August 1989 and from September 1990 to February 1996, 
including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision, which 
granted service connection for multiple joint pain, assigning 
an initial 10 percent evaluation.  In June 2005, a hearing 
was held before the undersigned Veterans Law Judge at the St. 
Petersburg, Florida RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has been granted service connection for multiple 
joint pain as due to undiagnosed illness (claimed as left 
knee, low back, hands, wrists, and ankles).  He has 
consistently complained of joint pain since his separation 
from service in 1996, especially in the low back, knees, and 
ankles.  He argues these joint pains result from injuries he 
incurred during his military service.  

The basis of the grant of service connection is that 
examination showed no etiology to account for the veteran's 
complaints.  While that appears to be correct with respect to 
the hands, wrists, and knees, it must be noted that x-rays in 
January 2001 showed (a) mild narrowing of the L5-S1 disc 
space with marked straightening of the normal lumbar 
lordosis, representing muscle spasm; and (b) mild 
degenerative changes in the left ankle.  [The Board also 
notes x-rays showed mild degenerative changes in both 
shoulders and an irregularity in the left elbow, but the 
veteran has not claimed pain in these joints.]  It is clear 
the orthopedic examiner did not have an opportunity to review 
these x-ray findings prior to rendering the "diagnosis" of 
multiple joint pain of unknown etiology, since the 
examination report concludes by stating x-rays were ordered 
of all areas, and there is no addendum to the report.

During service, the veteran was treated for back pain with 
muscle spasm/strain in October 1991, along with complaints of 
pain in the left ankle.  Such notations along with his 
consistent complaints of pain and the current x-ray findings 
raise the question of whether he should be service connected 
for low back and/or left ankle disorders, separate and apart 
from the joint pain due to undiagnosed illness.  This is 
clearly a question that must be resolved before the Board 
considers the proper disability rating for the joint pain, 
since chronic back or ankle disabilities would, presumably, 
be separately rated.  It would be potentially prejudicial to 
the veteran if the Board were to proceed at this time.

Accordingly, the appeal is REMANDED for the following:

1.  The RO should advise the veteran that 
he should submit to VA copies of any 
evidence relevant to the claim that he 
has in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  Obtain the veteran's medical records 
from the VA medical facility in Oakland 
Park for treatment from June 2005 to the 
present, to include any x-ray reports or 
MRI studies.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  After obtaining the above-referenced 
VA records, to the extent available, 
schedule the veteran for a VA orthopedic 
examination.  The claims file should be 
provided to the examiner for review in 
conjunction with the examination.

The examiner should conduct all necessary 
testing to evaluate the severity of the 
veteran's service-connected multiple 
joint pain, to include examination of the 
back, ankles, knees, wrists, and hands.

Then, after reviewing the file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the veteran currently has a low back 
or left ankle disorder that is related to 
disease or injury incurred during his 
service, to include treatment for low 
back strain and muscle spasm and left 
ankle pain in October 1991.  Please see 
service medical records.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.



4.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should:
*	readjudicate the claim for a higher 
rating for multiple joint pains, 
with consideration of whether the 
veteran should be service-connected 
for low back or left ankle 
disorders, apart and separate from 
the multiple joint pains.  
If such action does not resolve the 
claim, a supplemental statement of the 
case (SSOC) should be issued to the 
veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The Board notes that if the RO denies 
service connection for any disability, to 
include the low back and left ankle 
claims discussed above, then the veteran 
must file a timely notice of disagreement 
and substantive appeal if he wishes the 
Board to have jurisdiction over any such 
claims.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


